PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/370,424
Filing Date: 29 Mar 2019
Appellant(s): Dixith et al.



__________________
Dominic M. Kotab
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1-2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bono et al. U.S. Patent Application Publication US2020/0250149A1.
As per claim 1, Bono teaches a computer-implemented method for restoring operation of a data storage system at a disaster recovery site (¶ 0002, 0068), comprising: in response to a disaster event occurring at a primary site, receiving an inode list from a cloud storage site (¶ 0068), wherein the cloud storage site includes a backup copy of data that is stored at the primary site (¶ 0022); receiving configuration information from the cloud storage site (¶ 0050-0051); using the inode list and the configuration information to construct a filesystem at the disaster recovery site (¶ 0059), wherein the filesystem at the disaster recovery site does not include a copy of the data that is stored at the primary site (¶ 0041-0044), wherein the filesystem includes a plurality of metadata stubs (¶ 0051, 0022); and using the filesystem to satisfy input/output (I/O) commands that are received (¶ 0046, 0031).  
As per claim 2, Bono teaches the computer-implemented method of claim 1, wherein using the filesystem to satisfy I/O commands that are received includes: receiving an I/O command (¶ 0031, wherein a user request command is taught; 0046, wherein  the request can be a Read request == I/O cmd); identifying a portion of the data that is stored at the primary site 
As per claim 4, Bono teaches the computer-implemented method of claim 1, comprising: examining each entry in the inode list (¶ 0059-0061); and converting co-resident entries to non-resident entries (¶ 0004).
As per claim 5, Bono teaches the computer-implemented method of claim 1, comprising: mounting a pre-inode list filesystem (¶0059-0061); enabling cloud tiering functionality (¶ 0022); receiving a transparent cloud tiering backup file from the cloud storage site (¶ 0022); and executing a transparent cloud tiering restore by specifying an access point at the cloud storage site (¶ 004, 0030, 0059), P201900862US01/TUC1P522Page 47 of 54wherein the inode list and the configuration information are received from the specified access point (¶ 0059-0063).
As per claim 6, Bono teaches the computer-implemented method of claim 5, wherein the pre-inode list filesystem is mounted in read only mode (¶ 0039, 0004, 0060).
As per claim 7, Bono teaches the computer-implemented method of claim 1, wherein using the inode list and the configuration information to construct the filesystem at the disaster 
As per claim 8, Bono teaches a computer program product for restoring operation of a data storage system at a disaster recovery site, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a processor to cause the processor to: in response to a disaster event occurring at a primary site, receive, by the processor, an inode list from a cloud storage site, wherein the cloud storage site includes a backup copy of data that is stored at the primary site; receive, by the processor, configuration information from the cloud storage site; use, by the processor, the inode list and the configuration information to construct a filesystem at the disaster recovery site, wherein the filesystem at the disaster recovery site does not include a copy of the data that is stored at P201900862US01/TUC1P522Page 48 of 54the primary site, wherein the filesystem includes a plurality of metadata stubs; and use, by the processor, the filesystem to satisfy input/output (1/0) commands that are received (¶ 0002, 0068, 0022, 0050-0051, 0059, 0041-0044, 0046, 0031).
As per claim 9, Bono teaches the computer program product of claim 8, wherein using the filesystem to satisfy 1/0 commands that are received includes: receiving an 1/0 command; identifying a portion of the data that is stored at the primary site which the 1/0 command corresponds to; identifying one or more of the metadata stubs which correlate to the portion of the data that is stored at the primary site; using the one or more identified metadata stubs to send a request to the cloud storage site for a copy of the portion of the data that is stored at the primary site; receiving the copy of the portion of the data that is stored at the primary site; and using the received copy of the portion of the data that is stored at the primary site to satisfy the 1/0 command (¶ 0031, 0046, 0022).

As per claim 12, Bono teaches the computer program product of claim 8, the program instructions readable and/or executable by the processor to cause the processor to: mount, by the processor, a pre-inode list filesystem; enable, by the processor, cloud tiering functionality; receive, by the processor, a transparent cloud tiering backup file from the cloud storage site; and execute, by the processor, a transparent cloud tiering restore by specifying an access point at the cloud storage site, wherein the inode list and the configuration information are received from the specified access point (¶ 0059-0061, 0022, 0004, 0030, 0059).
As per claim 13, Bono teaches the computer program product of claim 12, wherein the pre-inode list filesystem is mounted in read only mode (¶ 0034, 0064).
As per claim 14, Bono teaches the computer program product of claim 8, wherein using the inode list and the configuration information to construct the filesystem at the disaster recovery site includes: performing a scale out backup and restore operation (¶ 0006, 0044, 0004).
As per claim 15, Bono teaches a system, comprising: a hardware processor; and logic integrated with the hardware processor, executable by the hardware processor, or integrated with and executable by the hardware processor, the logic being configured to: in response to a disaster event occurring at a primary site, receive, by the hardware processor, an inode list from a cloud storage site, wherein the cloud storage site includes a backup copy of data that is stored at the primary site; receive, by the hardware processor, configuration information from the cloud storage site; use, by the hardware processor, the inode list and the configuration information to 
As per claim 16, Bono teaches the system of claim 15, wherein using the filesystem to satisfy I/O commands that are received includes: receiving an 1/0 command; identifying a portion of the data that is stored at the primary site which the 1/0 command corresponds to;  P201900862US01/TUC1P522Page 51 of 54identifying one or more of the metadata stubs which correlate to the portion of the data that is stored at the primary site; using the one or more identified metadata stubs to send a request to the cloud storage site for a copy of the portion of the data that is stored at the primary site; receiving the copy of the portion of the data that is stored at the primary site; and using the received copy of the portion of the data that is stored at the primary site to satisfy the 1/0 command (¶ 0031, 0046, 0022).
As per claim 18, Bono teaches the system of claim 15, the logic being configured to: examine, by the processor, each entry in the inode list; and convert, by the processor, co-resident entries to non-resident entries (¶ 0059-0061; 0004).
As per claim 19, Bono teaches the system of claim 15, the logic being configured to: mount, by the processor, a pre-inode list filesystem; enable, by the processor, cloud tiering functionality; receive, by the processor, a transparent cloud tiering backup file from the cloud storage site; and execute, by the processor, a transparent cloud tiering restore by specifying an access point at the cloud storage site, P201900862US01/TUC1P522Page 52 of 54wherein the inode list and the configuration information are 
As per claim 20, Bono teaches the system of claim 15, wherein using the inode list and the configuration information to construct the filesystem at the disaster recovery site includes: performing a scale out backup and restore operation (¶ 0006, 0044).


Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono in view of Piatt U.S. Patent Application Publication US2019/0236272A1.
As per claim 3, Bono teaches the computer-implemented method of claim 1, wherein the backup copy of the data that is stored at the primary being stored at the cloud storage site (¶ 0022).  Bono does not teach wherein site data is scanned for malware.  Piatt does teach wherein site data is scanned for malware before being stored at the cloud storage site (¶0028, 0069).  It would have been obvious to one of ordinary skill in the art to use the process of Piatt in the process of Bono.  One of ordinary skill in the art would have been motivated to use the process of Piatt in the process of Bono because Piatt teaches cloud backup security; an explicit desire of Bono (¶ 0001).
As per claim 10, Bono teaches the computer program product of claim 8, wherein the backup copy of the data that is stored at the primary being stored at the cloud storage site (¶ 0022).  Bono does not teach wherein site data is scanned for malware.  Piatt does teach wherein site data is scanned for malware before being stored at the cloud storage site (¶0028, 0069).  
As per claim 17, Bono teaches the system of claim 15, wherein the backup copy of the data that is stored at the primary being stored at the cloud storage site (¶ 0022).  Bono does not .  



(2) Response to Argument
Issue 1:
Group #1: Claims 1-2 and 4-7

	Regarding Group 1(A), Appellant argues that the cited reference, Bono, does not teach ““in response to a disaster event occurring at a primary site, receiving an inode list from a cloud storage site.” (Appeal Brief, page 7).

Examiner presents the following response to Appellant’s arguments:
	
	The following are the cited paragraphs to reject the argument as presented in the reference Bono:

[0058] 	FIGS. 5a-5c show an example method 500 for creating the list 430 of new or changed files, thus providing additional supporting detail for act 414 of FIG. 4. 
 
[0059] 	At 510, the source NAS server 110S identifies inode blocks 524 that have changed between the base snapshot 124 and the new snapshot 224.  As is known, "modes" are data structures that file systems allocate on a per-file basis, such that each file in a file system has a respective inode.  Each inode stores information about a respective file, such as its size, ownership, and permissions.  Some inodes also store a timestamp, which indicates the last time the corresponding file was updated, as well as a pointer to a hosting inode, such as the inode of 

[0068] 	Having described certain embodiments, numerous alternative embodiments or variations can be made.  For example, although the replication as shown and described is one-way, from the source NAS system 1105 to the target NAS system 110T, the direction of replication may be reversed.  For example, if the source NAS system 110S experiences a failure, user access may failover to the target NAS system 110T, which becomes the new source.  Later, when NAS system 110S is restored, the NAS system 110T can replicate the since the failure back to NAS system 110S, via the cloud 150.  Roles may switch again, once NAS system 110S is fully updated, with NAS system 110S resuming its activities as source.

	The examiner maintains that in 0058, Bono teaches creating a list of changed files, and, in 0059, this list comprises inode block changes of snapshots in the source NAS server.  In 0068, Bono teaches the replication of data from the primary NAS server to the target/failover NAS server and failback, if needed.  The examiner interprets this as a replication of all data of the primary server/storage site to the replication server/storage site, which is over the cloud (figure 1).  Furthermore, in Figure 5a, Bono cites to “create a list 532 of changed inodes” and this list would be replicated to the failover site as well.  The examiner maintains that these cited teachings of Bono and the interpretation thereof fulfills the claimed limitation of “in response to a disaster event occurring at a primary site, receiving an inode list from a cloud storage site” since when there is failure at the primary NAS the cloud storage thereof is sent to and received at the replicated site.


 
Also regarding Group 1(A), Appellant argues that the cited reference, Bono, does not teach “receiving configuration information from the cloud storage site.” (Appeal brief, page 8).


	
	The following are the cited paragraphs to reject the argument as presented in the reference Bono:

[0050] 	At 414, the source NAS system 110S creates a list 430 of new or changed 
files, i.e., all non-excluded files that have been newly added or modified between the time of base snapshot 124 and the time of new snapshot 224. 
 
[0051] 	At 416, the source NAS system 110S performs an incremental cloud-tiering 
operation for each of the files on the list 430, e.g., by creating new objects 154 for newly-created files and by updating existing objects 154 for modified files.  For newly-created files on the list 430, the source NAS system 110S also replaces the data of such files in the writeable snapshot 226 with stubs 132 that point to the respective new objects 154.

[0059] 	At 510, the source NAS server 110S identifies inode blocks 524 that have changed between the base snapshot 124 and the new snapshot 224.  As is known, "modes" are data structures that file systems allocate on a per-file basis, such that each file in a file system has a respective inode.  Each inode stores information about a respective file, such as its size, ownership, and permissions.  Some inodes also store a timestamp, which indicates the last time the corresponding file was updated, as well as a pointer to a hosting inode, such as the inode of a directory that includes the corresponding file.  Directories also have inodes and may be regarded as files. 


	The examiner maintains that Bono teaches the lists that are created at the source NAS system will be replicated to the failover NAS system, as argued above in 1(A), and these lists include new or changed files (0050) and inode blocks (0059).  Bono also teaches wherein these files and blocks can include information about the inode, such as, size, ownerships, and permissions (0059), The examiner interprets this information as configuration information. As mentioned by the examiner, Bono teaches the replication of data from the primary NAS to the failover NAS and the implicit reception of such data at the failover NAS.


 	Also regarding Group 1(A), Appellant argues that the cited reference, Bono, does not teach “using the inode list and the configuration information to construct a filesystem at the disaster recovery site.” (Appeal Brief, page 8).


Examiner presents the following response to Appellant’s arguments:
	
	Again, the examiner maintains that Bono teaches the replication of all data from the source NAS to the failover NAS, as cited in paragraph 0068.  The examiner has shown above wherein this data can include inode blocks and files, which may include configuration data, as argued above.  The examiner maintains that this data is used to construct a file system on the replicated failover site, as is taught in multiple passages of Bono such as 0004, 0066, as well as in the title of the Bono invention “Replicating File Systems via Cloud Storage.”


 	Also regarding Group 1(A), Appellant argues that the cited reference, Bono, does not teach “wherein the filesystem at the disaster recovery site does not include a copy of the data that is stored at the primary site.” Appeal Brief, page 10.

Examiner presents the following response to Appellant’s arguments:
	


[0042] 	At 318, the source NAS system 1105 performs a namespace backup of the 
	writeable snapshot 126 to an object 154 in the cloud 150.  The namespace backup includes directories and stubs 132 of all cloud-tiered files but normally excludes file data.  For achieving the backup, the source NAS system 1105 may employ RDMP with the stubs-only option. 
 
[0043] 	At 320, the source NAS system 1105 may delete the writeable snapshot 126, as it is no longer needed.  Deletion of the snapshot 126 should be regarded as optional, however, as it may be desirable to keep the snapshot for forensic or historical purposes. 
 
[0044] 	Over in the cloud 150, the data of each cloud-tiered file is received at 330 and stored in a respective object 154, e.g., one object per file.  At 332, the cloud 150 receives the namespace backup, e.g., the RDMP backup, and stores the backup in an object 154.  In response to new objects 154 being created in the bucket 152, the cloud 150 sends a change notification 160 to the target NAS system 110T (and to any other subscribing targets). 

[0066] 	At 630, a namespace backup is performed of the writeable snapshot 126 to 
an identified object (e.g., Obj #5) in the cloud storage 150.  The namespace backup includes a directory structure and stubs 132 of the writeable snapshot 126 but excludes the data of the set of files 140S.  The namespace backup thus enables a target data storage system 110T to construct a replica 122T of the source file system 1225 by performing a namespace restore from the identified object (e.g., Obj #5) in the cloud storage 150.
	

	The examiner maintains that Bono teaches wherein the namespace backup is stored at the source NAS; however, he states that the backup that is written to an object in the cloud, but does not include file data (0042).  The claims of the present invention do not define what data is excluded, just the data.  Bono then states “At 332, the cloud 150 receives the namespace backup, e.g., the RDMP backup, and stores the backup in an object 154.  In response to new objects 154 being created in the bucket 152, the cloud 150 sends a change notification 160 to the target NAS system 110T (and to any other subscribing targets).”  This is interpreted by the examiner as when the source NAS is replicating to the target/failover NAS, the backup changes 


	Regarding Group 1(B), Appellant argues the examiner is taking portions of different embodiments of Bono and the structural and functional differences between these distinct embodiments are apparent and cannot be used to support the present rejection of claim 1. Appeal Brief, page 10.

Examiner presents the following response to Appellant’s arguments:

The following are the cited paragraphs to reject the argument as presented in the reference Bono:
[0069]  Further, although features have been shown and described with reference to particular embodiments hereof, such features may be included and hereby are included in any of the disclosed embodiments and their variants.  Thus, it is understood that features disclosed in connection with any embodiment are included in any other embodiment. 

	The examiner maintains that the various embodiments of Bono can be interpreted as functionally and structurally inclusive with another, as is cited in paragraph 0069.






Group #2: Claims 8-9 and 11-14

Regarding Group 2(A), Appellant argues that Bono, does not teach ““in response to a disaster event occurring at a primary site, receive, by the processor, an inode list from a cloud storage site.” (Appeal Brief, page 12).

Examiner presents the following response to Appellant’s arguments:
	
	The following are the cited paragraphs to reject the argument as presented in the reference Bono:

[0058] 	FIGS. 5a-5c show an example method 500 for creating the list 430 of new or changed files, thus providing additional supporting detail for act 414 of FIG. 4. 
 
[0059] 	At 510, the source NAS server 110S identifies inode blocks 524 that have changed between the base snapshot 124 and the new snapshot 224.  As is known, "modes" are data structures that file systems allocate on a per-file basis, such that each file in a file system has a respective inode.  Each inode stores information about a respective file, such as its size, ownership, and permissions.  Some inodes also store a timestamp, which indicates the last time the corresponding file was updated, as well as a pointer to a hosting inode, such as the inode of a directory that includes the corresponding file.  Directories also have inodes and may be regarded as files. 

[0068] 	Having described certain embodiments, numerous alternative embodiments or variations can be made.  For example, although the replication as shown and described is one-way, from the source NAS system 1105 to the target NAS system 110T, the direction of replication may be reversed.  For example, if the source NAS system 110S experiences a failure, user access may failover to the target NAS system 110T, which becomes the new source.  Later, when NAS system 110S is restored, the NAS system 110T can replicate the since the failure back to NAS system 110S, via the cloud 150.  Roles may switch again, once NAS system 110S is fully updated, with NAS system 110S resuming its activities as source.

[0070] 	Further still, the improvement or portions thereof may be embodied as a computer program product including one or more non-transient, computer-readable storage media, such as 

	The examiner maintains that in 0058, Bono teaches creating a list of changed files, and, in 0059, this list comprises inode block changes of snapshots in the source NAS server.  In 0068, Bono teaches the replication of data from the primary NAS server to the target/failover NAS server and failback, if needed.  The examiner interprets this as a replication of all data of the primary server/storage site to the replication server/storage site, which is over the cloud (figure 1).  Furthermore, in Figure 5a, Bono cites to “create a list 532 of changed inodes” and this list would be replicated to the failover site as well.  The examiner maintains that these cited teachings of Bono and the interpretation thereof fulfills the claimed limitation of “in response to a disaster event occurring at a primary site, receiving an inode list from a cloud storage site” since when there is failure at the primary NAS the cloud storage thereof is sent to and received at the replicated site.  The examiner maintains the argument of claim 8 is the same as claim 1 with the addition of the structure of a processor to receive the list. Bono teaches a processor to perform the functions of Bono, as cited in paragraph 0070.  The examiner interprets this teaching to fulfill the added processor structure and performance thereof of the present claim. 
	

Also regarding Group 2(A), Appellant argues that the cited reference, Bono, does not teach “receive, by the processor, configuration information from the cloud storage site.” (Appeal brief, page 14).

Examiner presents the following response to Appellant’s arguments:
	
	The following are the cited paragraphs to reject the argument as presented in the reference Bono:

[0050] 	At 414, the source NAS system 110S creates a list 430 of new or changed 
files, i.e., all non-excluded files that have been newly added or modified between the time of base snapshot 124 and the time of new snapshot 224. 
 
[0051] 	At 416, the source NAS system 110S performs an incremental cloud-tiering 
operation for each of the files on the list 430, e.g., by creating new objects 154 for newly-created files and by updating existing objects 154 for modified files.  For newly-created files on the list 430, the source NAS system 110S also replaces the data of such files in the writeable snapshot 226 with stubs 132 that point to the respective new objects 154.

[0059] 	At 510, the source NAS server 110S identifies inode blocks 524 that have changed between the base snapshot 124 and the new snapshot 224.  As is known, "modes" are data structures that file systems allocate on a per-file basis, such that each file in a file system has a respective inode.  Each inode stores information about a respective file, such as its size, ownership, and permissions.  Some inodes also store a timestamp, which indicates the last time the corresponding file was updated, as well as a pointer to a hosting inode, such as the inode of a directory that includes the corresponding file.  Directories also have inodes and may be regarded as files. 



	The examiner maintains that Bono teaches the lists that are created at the source NAS system will be replicated to the failover NAS system, as argued above in 1(A), and these lists include new or changed files (0050) and inode blocks (0059).  Bono also teaches wherein these files and blocks can include information about the inode, such as, size, ownerships, and permissions (0059), The examiner interprets this information as configuration information. As mentioned by the examiner, Bono teaches the replication of data from the primary NAS to the failover NAS and the implicit reception of such data at the failover NAS.  The examiner 

Also regarding Group 2(A), Appellant argues that the cited reference, Bono, does not teach “use, by the processor, the inode list and the configuration information to construct a filesystem at the disaster recovery site.” (Appeal Brief, page 14).


Examiner presents the following response to Appellant’s arguments:
	
	Again, the examiner maintains that Bono teaches the replication of all data from the source NAS to the failover NAS, as cited in paragraph 0068.  The examiner has shown above wherein this data can include inode blocks and files, which may include configuration data, as argued above.  The examiner maintains that this data is used to construct a file system on the replicated failover site, as is taught in multiple passages of Bono such as 0004, 0066, as well as in the title of the Bono invention “Replicating File Systems via Cloud Storage.”  The examiner maintains the argument of claim 8 is the same as claim 1 with the addition of the structure of a processor to receive the list. Bono teaches a processor to perform the functions of Bono, as cited in paragraph 0070.  The examiner interprets this teaching to fulfill the added processor structure and performance thereof of the present claim.



 	Also regarding Group 2(A), Appellant argues that the cited reference, Bono, does not teach “wherein the filesystem at the disaster recovery site does not include a copy of the data that is stored at the primary site.” Appeal Brief, page 16.

Examiner presents the following response to Appellant’s arguments:
	
	The following are the cited paragraphs to reject the argument as presented in the reference Bono:

[0042] 	At 318, the source NAS system 1105 performs a namespace backup of the 
	writeable snapshot 126 to an object 154 in the cloud 150.  The namespace backup includes directories and stubs 132 of all cloud-tiered files but normally excludes file data.  For achieving the backup, the source NAS system 1105 may employ RDMP with the stubs-only option. 
 
[0043] 	At 320, the source NAS system 1105 may delete the writeable snapshot 126, as it is no longer needed.  Deletion of the snapshot 126 should be regarded as optional, however, as it may be desirable to keep the snapshot for forensic or historical purposes. 
 
[0044] 	Over in the cloud 150, the data of each cloud-tiered file is received at 330 and stored in a respective object 154, e.g., one object per file.  At 332, the cloud 150 receives the namespace backup, e.g., the RDMP backup, and stores the backup in an object 154.  In response to new objects 154 being created in the bucket 152, the cloud 150 sends a change notification 160 to the target NAS system 110T (and to any other subscribing targets). 

[0066] 	At 630, a namespace backup is performed of the writeable snapshot 126 to 
an identified object (e.g., Obj #5) in the cloud storage 150.  The namespace backup includes a directory structure and stubs 132 of the writeable snapshot 126 but excludes the data of the set of files 140S.  The namespace backup thus enables a target data storage system 110T to construct a replica 122T of the source file system 1225 by performing a namespace restore from the identified object (e.g., Obj #5) in the cloud storage 150.
	




	Regarding Group 2(B), Appellant argues the examiner is taking portions of different embodiments of Bono and the structural and functional differences between these distinct embodiments are apparent and cannot be used to support the present rejection of claim 1. Appeal Brief, page 17.

Examiner presents the following response to Appellant’s arguments:


[0069]  Further, although features have been shown and described with reference to particular embodiments hereof, such features may be included and hereby are included in any of the disclosed embodiments and their variants.  Thus, it is understood that features disclosed in connection with any embodiment are included in any other embodiment. 

	The examiner maintains that the various embodiments of Bono can be interpreted as functionally and structurally inclusive with another, as is cited in paragraph 0069.

Group #3: Claims 15-16 and 18-20

Regarding Group 3(A), Appellant argues that Bono, does not teach ““in response to a disaster event occurring at a primary site, receive, by the hardware processor, an inode list from a cloud storage site.” (Appeal Brief, page 18).

Examiner presents the following response to Appellant’s arguments:
	
	The following are the cited paragraphs to reject the argument as presented in the reference Bono:

[0058] 	FIGS. 5a-5c show an example method 500 for creating the list 430 of new or changed files, thus providing additional supporting detail for act 414 of FIG. 4. 
 
[0059] 	At 510, the source NAS server 110S identifies inode blocks 524 that have changed between the base snapshot 124 and the new snapshot 224.  As is known, "modes" are data structures that file systems allocate on a per-file basis, such that each file in a file system has a respective inode.  Each inode stores information about a respective file, such as its size, ownership, and permissions.  Some inodes also store a timestamp, which indicates the last time the corresponding file was updated, as well as a pointer to a hosting inode, such as the inode of 

[0068] 	Having described certain embodiments, numerous alternative embodiments or variations can be made.  For example, although the replication as shown and described is one-way, from the source NAS system 1105 to the target NAS system 110T, the direction of replication may be reversed.  For example, if the source NAS system 110S experiences a failure, user access may failover to the target NAS system 110T, which becomes the new source.  Later, when NAS system 110S is restored, the NAS system 110T can replicate the since the failure back to NAS system 110S, via the cloud 150.  Roles may switch again, once NAS system 110S is fully updated, with NAS system 110S resuming its activities as source.

[0070] 	Further still, the improvement or portions thereof may be embodied as a computer program product including one or more non-transient, computer-readable storage media, such as a magnetic disk, magnetic tape, compact disk, DVD, optical disk, flash drive, solid state drive, SD (Secure Digital) chip or device, Application Specific Integrated Circuit (ASIC), Field Programmable Gate Array (FPGA), and/or the like (shown by way of example as medium 650 in FIG. 6).  Any number of computer-readable media may be used.  The media may be encoded with instructions which, when executed on one or more computers or other processors, perform the process or processes described herein.  Such media may be considered articles of manufacture or machines, and may be transportable from one machine to another.

	The examiner maintains that in 0058, Bono teaches creating a list of changed files, and, in 0059, this list comprises inode block changes of snapshots in the source NAS server.  In 0068, Bono teaches the replication of data from the primary NAS server to the target/failover NAS server and failback, if needed.  The examiner interprets this as a replication of all data of the primary server/storage site to the replication server/storage site, which is over the cloud (figure 1).  Furthermore, in Figure 5a, Bono cites to “create a list 532 of changed inodes” and this list would be replicated to the failover site as well.  The examiner maintains that these cited teachings of Bono and the interpretation thereof fulfills the claimed limitation of “in response to a disaster event occurring at a primary site, receiving an inode list from a cloud storage site” since when there is failure at the primary NAS the cloud storage thereof is sent to and received at the replicated site.  The examiner maintains the argument of claim 15 is the same as claim 1 with 
	

Also regarding Group 3(A), Appellant argues that the cited reference, Bono, does not teach “receive, by the hardware processor, configuration information from the cloud storage site.” (Appeal brief, page 20).

Examiner presents the following response to Appellant’s arguments:
	
	The following are the cited paragraphs to reject the argument as presented in the reference Bono:

[0050] 	At 414, the source NAS system 110S creates a list 430 of new or changed 
files, i.e., all non-excluded files that have been newly added or modified between the time of base snapshot 124 and the time of new snapshot 224. 
 
[0051] 	At 416, the source NAS system 110S performs an incremental cloud-tiering 
operation for each of the files on the list 430, e.g., by creating new objects 154 for newly-created files and by updating existing objects 154 for modified files.  For newly-created files on the list 430, the source NAS system 110S also replaces the data of such files in the writeable snapshot 226 with stubs 132 that point to the respective new objects 154.

[0059] 	At 510, the source NAS server 110S identifies inode blocks 524 that have changed between the base snapshot 124 and the new snapshot 224.  As is known, "modes" are data structures that file systems allocate on a per-file basis, such that each file in a file system has a respective inode.  Each inode stores information about a respective file, such as its size, ownership, and permissions.  Some inodes also store a timestamp, which indicates the last time the corresponding file was updated, as well as a pointer to a hosting inode, such as the inode of a directory that includes the corresponding file.  Directories also have inodes and may be regarded as files. 



	The examiner maintains that Bono teaches the lists that are created at the source NAS system will be replicated to the failover NAS system, as argued above in 1(A), and these lists include new or changed files (0050) and inode blocks (0059).  Bono also teaches wherein these files and blocks can include information about the inode, such as, size, ownerships, and permissions (0059), The examiner interprets this information as configuration information. As mentioned by the examiner, Bono teaches the replication of data from the primary NAS to the failover NAS and the implicit reception of such data at the failover NAS.  The examiner maintains the argument of claim 15 is the same as claim 1 with the addition of the structure of a hardware processor to receive the list. Bono teaches a processor to perform the functions of Bono, as cited in paragraph 0070.  The examiner interprets this teaching to fulfill the added processor structure and performance thereof of the present claim.

Also regarding Group 3(A), Appellant argues that the cited reference, Bono, does not teach “use, by the hardware processor, the inode list and the configuration information to construct a filesystem at the disaster recovery site.” (Appeal Brief, page 20).


Examiner presents the following response to Appellant’s arguments:
	
	Again, the examiner maintains that Bono teaches the replication of all data from the source NAS to the failover NAS, as cited in paragraph 0068.  The examiner has shown above wherein this data can include inode blocks and files, which may include configuration data, as 



 	Also regarding Group 3(A), Appellant argues that the cited reference, Bono, does not teach “wherein the filesystem at the disaster recovery site does not include a copy of the data that is stored at the primary site.” Appeal Brief, page 22.

Examiner presents the following response to Appellant’s arguments:
	
	The following are the cited paragraphs to reject the argument as presented in the reference Bono:

[0042] 	At 318, the source NAS system 1105 performs a namespace backup of the 
	writeable snapshot 126 to an object 154 in the cloud 150.  The namespace backup includes directories and stubs 132 of all cloud-tiered files but normally excludes file data.  For achieving the backup, the source NAS system 1105 may employ RDMP with the stubs-only option. 
 
[0043] 	At 320, the source NAS system 1105 may delete the writeable snapshot 126, as it is no longer needed.  Deletion of the snapshot 126 should be regarded as optional, however, as it may be desirable to keep the snapshot for forensic or historical purposes. 
 


[0066] 	At 630, a namespace backup is performed of the writeable snapshot 126 to 
an identified object (e.g., Obj #5) in the cloud storage 150.  The namespace backup includes a directory structure and stubs 132 of the writeable snapshot 126 but excludes the data of the set of files 140S.  The namespace backup thus enables a target data storage system 110T to construct a replica 122T of the source file system 1225 by performing a namespace restore from the identified object (e.g., Obj #5) in the cloud storage 150.
	

	The examiner maintains that Bono teaches wherein the namespace backup is stored at the source NAS; however, he states that the backup that is written to an object in the cloud, but does not include file data (0042).  The claims of the present invention do not define what data is excluded, just the data.  Bono then states “At 332, the cloud 150 receives the namespace backup, e.g., the RDMP backup, and stores the backup in an object 154.  In response to new objects 154 being created in the bucket 152, the cloud 150 sends a change notification 160 to the target NAS system 110T (and to any other subscribing targets).”  This is interpreted by the examiner as when the source NAS is replicating to the target/failover NAS, the backup changes include all data except the file data as the file data is excluded.  Bono also teaches in Figure 6, step 630, and corresponding paragraph 0066 as shown above.  The examiner maintains the argument of claim 15 is the same as claim 1 with the addition of the structure of a hardware processor. Bono teaches a processor to perform the functions of Bono, as cited in paragraph 0070.  The examiner interprets this teaching to fulfill the added processor structure and performance thereof of the present claim.


	Regarding Group 3(B), Appellant argues the examiner is taking portions of different embodiments of Bono and the structural and functional differences between these distinct embodiments are apparent and cannot be used to support the present rejection of claim 1. Appeal Brief, page 23.

Examiner presents the following response to Appellant’s arguments:

The following are the cited paragraphs to reject the argument as presented in the reference Bono:
[0069]  Further, although features have been shown and described with reference to particular embodiments hereof, such features may be included and hereby are included in any of the disclosed embodiments and their variants.  Thus, it is understood that features disclosed in connection with any embodiment are included in any other embodiment. 

	The examiner maintains that the various embodiments of Bono can be interpreted as functionally and structurally inclusive with another, as is cited in paragraph 0069.


Issue 2:
Group #1: Claim 3

Regarding Group 1(A), Appellant argues that Piatt does not teach claim 3 “wherein the backup copy of the data that is stored at the primary site is scanned for malware before being stored at the cloud storage site.” Appeal Brief, page 25.



	
	The following are the cited paragraphs to reject the argument as presented in the reference Piatt:
[0009] 	In one embodiment, an anti-malware system examines changes in user data to identify that malware is at work, and then creates a shadow file system that preserves system integrity while still "allowing" the changes to occur. 

[0069]	 Finally, the interception of changes to non-local storages allows the protection of cloud-based storage without a necessary agent on either the cloud storage system or the protected node, a capability unique to various embodiments of the systems described herein.

	The examiner maintains, from the cited paragraphs, that Piatt teaches the performing of a malware check of the intercepted changes in the user data before being stored at the cloud-based storage to allow the protection thereof.

	Regarding Group 1(B), Appellant argues the motivation of combination of Piatt with Bono.  Appeal Brief, page 27.

Examiner presents the following response to Appellant’s arguments:

Cited passages of Bono:
[0001] 	Data storage systems are arrangements of hardware and software in which storage processors are coupled to arrays of non-volatile storage devices, such as magnetic disk drives, electronic flash drives, and/or optical drives.  The storage processors service storage requests, arriving from host machines ("hosts") or host applications, which specify blocks, files, and/or other data elements to be written, read, created, deleted, and so forth.  Software running on the storage processors manages incoming storage requests and performs various data processing tasks to organize and secure the data elements on the non-volatile storage devices.





 The examiner maintains that cloud storage security can be a motivation, in that,
Bono does desire data security (paragraph 0001), but he did not teach malware detection as a means for security, so the examiner brought in the reference of Piatt. Also, the examiner finds reasoning for combination in that Bono desires the updating of data changes in the primary site to be stored at the cloud storage (paragraph 0034), that is, he desires to monitor data changes at the source before being stored at the cloud storage. This desire is explicitly taught in Piatt wherein he monitors data changes at the source before storing at the cloud storage. It would be a desire of Bono to make sure that the data changes are valid and this validation is achieved by Piatt.

Regarding Group 1(C), Appellant argues “the rejection fails to allege and establish the third element of prima facie obviousness given the absence of articulated reasoning as to why a skilled artisan would reasonably expect success in implementing the proposed combination and/or modification of the art.” Appeal Brief, page 29.

The examiner maintains that articulated reasoning has been provided in this action as well as in prior actions.  The examiner maintains that the three rationales of MPEP 2143.02 have “APPLICANTS MAY PRESENT EVIDENCE SHOWING THERE WAS NO REASONABLE EXPECTATION OF SUCCESS” and “Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness”.  The examiner maintains that the appellant has not provided any evidence.



Group #2: Claim 10

Regarding Group 2(A), Appellant argues that Piatt does not teach claim 3 “wherein the backup copy of the data that is stored at the primary site is scanned for malware before being stored at the cloud storage site.” Appeal Brief, page 30.


Examiner presents the following response to Appellant’s arguments:
	
	The following are the cited paragraphs to reject the argument as presented in the reference Piatt:
[0009] 	In one embodiment, an anti-malware system examines changes in user data to identify that malware is at work, and then creates a shadow file system that preserves system integrity while still "allowing" the changes to occur. 



	The examiner maintains, from the cited paragraphs, that Piatt teaches the performing of a malware check of the intercepted changes in the user data before being stored at the cloud-based storage to allow the protection thereof.

	Regarding Group 2(B), Appellant argues the motivation of combination of Piatt with Bono.  Appeal Brief, page 32.

Examiner presents the following response to Appellant’s arguments:

Cited passages of Bono:
[0001] 	Data storage systems are arrangements of hardware and software in which storage processors are coupled to arrays of non-volatile storage devices, such as magnetic disk drives, electronic flash drives, and/or optical drives.  The storage processors service storage requests, arriving from host machines ("hosts") or host applications, which specify blocks, files, and/or other data elements to be written, read, created, deleted, and so forth.  Software running on the storage processors manages incoming storage requests and performs various data processing tasks to organize and secure the data elements on the non-volatile storage devices.


0034] 		In accordance with further improvements, the source NAS system 1105 performs acts to update the cloud 150 such that the cloud reflects changes in the source file system 122S.  To this end, source NAS system 1105 generates a new snapshot 224 of the source file system 122S, such that the new snapshot 224 captures the current state of file system 122S.  At the same time, source NAS system 1105 generates a snapshot of the namespace log 128, producing namespace log snapshot 228.  In cases where the namespace log 128 is disposed within the file system 122S, snapshotting of the namespace log 128 occurs automatically as part of generating the new snapshot 224.  The source NAS system 1105 then clears the namespace log 128, returning it to its initial (empty) state, such that it can resume logging of namespace changes to file system 1225 going forward.  The source NAS system 1105 also generates a new writeable snapshot 226, which is a snapshot of the new snapshot 224.


 The examiner maintains that cloud storage security can be a motivation, in that,
Bono does desire data security (paragraph 0001), but he did not teach malware detection as a means for security, so the examiner brought in the reference of Piatt. Also, the examiner finds reasoning for combination in that Bono desires the updating of data changes in the primary site to be stored at the cloud storage (paragraph 0034), that is, he desires to monitor data changes at the source before being stored at the cloud storage. This desire is explicitly taught in Piatt wherein he monitors data changes at the source before storing at the cloud storage. It would be a desire of Bono to make sure that the data changes are valid and this validation is achieved by Piatt.

Regarding Group 2(C), Appellant argues “the rejection fails to allege and establish the third element of prima facie obviousness given the absence of articulated reasoning as to why a skilled artisan would reasonably expect success in implementing the proposed combination and/or modification of the art.” Appeal Brief, page 34.

The examiner maintains that articulated reasoning has been provided in this action as well as in prior actions.  The examiner maintains that the three rationales of MPEP 2143.02 have been fulfilled wherein Piatt combined with Bono would provide a reasonable expectation of success.  The appellant is directed to MPEP 2143.02 section II, “APPLICANTS MAY PRESENT EVIDENCE SHOWING THERE WAS NO REASONABLE EXPECTATION OF SUCCESS” and “Evidence showing there was no reasonable expectation of success may support 


Group #3: Claim 17

Regarding Group 3(A), Appellant argues that Piatt does not teach claim 3 “wherein the backup copy of the data that is stored at the primary site is scanned for malware before being stored at the cloud storage site.” Appeal Brief, page 35.


Examiner presents the following response to Appellant’s arguments:
	
	The following are the cited paragraphs to reject the argument as presented in the reference Piatt:
[0009] 	In one embodiment, an anti-malware system examines changes in user data to identify that malware is at work, and then creates a shadow file system that preserves system integrity while still "allowing" the changes to occur. 

[0069]	 Finally, the interception of changes to non-local storages allows the protection of cloud-based storage without a necessary agent on either the cloud storage system or the protected node, a capability unique to various embodiments of the systems described herein.

	The examiner maintains, from the cited paragraphs, that Piatt teaches the performing of a malware check of the intercepted changes in the user data before being stored at the cloud-based storage to allow the protection thereof.

Regarding Group 3(B), Appellant argues the motivation of combination of Piatt with Bono.  Appeal Brief, page 37.

Examiner presents the following response to Appellant’s arguments:

Cited passages of Bono:
[0001] 	Data storage systems are arrangements of hardware and software in which storage processors are coupled to arrays of non-volatile storage devices, such as magnetic disk drives, electronic flash drives, and/or optical drives.  The storage processors service storage requests, arriving from host machines ("hosts") or host applications, which specify blocks, files, and/or other data elements to be written, read, created, deleted, and so forth.  Software running on the storage processors manages incoming storage requests and performs various data processing tasks to organize and secure the data elements on the non-volatile storage devices.


0034] 		In accordance with further improvements, the source NAS system 1105 performs acts to update the cloud 150 such that the cloud reflects changes in the source file system 122S.  To this end, source NAS system 1105 generates a new snapshot 224 of the source file system 122S, such that the new snapshot 224 captures the current state of file system 122S.  At the same time, source NAS system 1105 generates a snapshot of the namespace log 128, producing namespace log snapshot 228.  In cases where the namespace log 128 is disposed within the file system 122S, snapshotting of the namespace log 128 occurs automatically as part of generating the new snapshot 224.  The source NAS system 1105 then clears the namespace log 128, returning it to its initial (empty) state, such that it can resume logging of namespace changes to file system 1225 going forward.  The source NAS system 1105 also generates a new writeable snapshot 226, which is a snapshot of the new snapshot 224.


 The examiner maintains that cloud storage security can be a motivation, in that,
Bono does desire data security (paragraph 0001), but he did not teach malware detection as a means for security, so the examiner brought in the reference of Piatt. Also, the examiner finds reasoning for combination in that Bono desires the updating of data changes in the primary site to be stored at the cloud storage (paragraph 0034), that is, he desires to monitor data changes at the source before being stored at the cloud storage. This desire is explicitly taught in Piatt 

Regarding Group 3(C), Appellant argues “the rejection fails to allege and establish the third element of prima facie obviousness given the absence of articulated reasoning as to why a skilled artisan would reasonably expect success in implementing the proposed combination and/or modification of the art.” Appeal Brief, page 39.

The examiner maintains that articulated reasoning has been provided in this action as well as in prior actions.  The examiner maintains that the three rationales of MPEP 2143.02 have been fulfilled wherein Piatt combined with Bono would provide a reasonable expectation of success.  The appellant is directed to MPEP 2143.02 section II, “APPLICANTS MAY PRESENT EVIDENCE SHOWING THERE WAS NO REASONABLE EXPECTATION OF SUCCESS” and “Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness”.  The examiner maintains that the appellant has not provided any evidence.







Respectfully submitted,
/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        

Conferees:
/MARC DUNCAN/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        
/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.